Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered December 10, 2001, which granted defendants’ motion to dismiss the amended complaint pursuant to CPLR 3211, but granted plaintiff leave to commence a new action, unanimously affirmed, without costs.
The motion court properly exercised its discretion in granting plaintiff leave to commence a new action. Plaintiff, in accordance with the procedural requirements of CPLR 3211 (e), requested leave to replead in the event that defendants’ motion to dismiss was granted, and although plaintiff did not submit additional evidence in support of her request to replead, such evidence was not essential to the relief sought (see Rovello v Orofino Realty Co., 40 NY2d 633, 635). Concur — Williams, P.J., Buckley, Sullivan and Lerner, JJ.